UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6684



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ARTHUR MCKINLEY WATSON, a/k/a Red,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem. William L. Osteen, Dis-
trict Judge. (CR-94-139)


Submitted:   February 24, 2000             Decided:   March 1, 2000


Before MOTZ and KING, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Arthur McKinley Watson, Appellant Pro Se. Robert Michael Hamilton,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Arthur McKinley Watson appeals the district court’s order

denying his motion filed under Fed. R. Civ. P. 60(b)(4), to vacate

his criminal conviction.   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error. Watson improp-

erly invoked the Federal Rules of Civil Procedure to collaterally

attack a judgment previously entered in a completed and affirmed

criminal prosecution.   Accordingly, we grant Watson leave to pro-

ceed in forma pauperis and affirm on the reasoning of the district

court.   See United States v. Watson, No. CR-94-139 (M.D.N.C. Apr.

27, 1999).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2